Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                               Appellate Court                           Date: 2017.01.11
                                                                         14:41:44 -06'00'




                  People v. McCann, 2016 IL App (1st) 142136



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           ERIC McCANN, Defendant-Appellant.



District & No.    First District, Third Division
                  Docket No. 1-14-2136



Filed             October 26, 2016



Decision Under    Appeal from the Circuit Court of Cook County, No. 11-CR-16051; the
Review            Hon. Timothy Joseph Joyce, Judge, presiding.



Judgment          Affirmed.



Counsel on        Michael J. Pelletier, Patricia Mysza, and Stephen L. Gentry, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Sari London, and Luka Jankovic, Assistant State’s Attorneys, of
                  counsel), for the People.



Panel             JUSTICE COBBS delivered the judgment of the court, with opinion.
                  Presiding Justice Fitzgerald Smith and Justice Pucinski concurred in
                  the judgment and opinion.
                                               OPINION

¶1        Following a joint bench trial, defendant Eric McCann and codefendant Eugene Harris1
     were convicted of burglary. The trial court sentenced defendant to seven years’ imprisonment
     as a Class X offender based upon his criminal history. On appeal, defendant solely contends
     that the State failed to prove him guilty beyond a reasonable doubt because the trailer that was
     entered did not constitute a “building” under the burglary statute. We affirm.
¶2        Defendant and codefendant were jointly charged with one count of burglary. The charging
     instrument alleged that “they, knowingly and without authority entered a building, to wit: a
     trailer, the property of Alexander Matos, located at 401 N. Damen Avenue *** with the intent
     to commit therein a theft.”
¶3        At trial, Alexander Matos testified that he leased space in an open parking lot at 401 North
     Damen Avenue, where he parked his 36-foot enclosed two-car racing trailer. The trailer
     contained all of his property that he used at the race track, including engine parts, battery
     chargers, and all of his tools. About 7 p.m. on August 29, 2011, Matos left his trailer locked in
     an “untouched” condition, with a large master padlock on the back door and dual locks on the
     right side door.
¶4        About 5:30 the following morning, Matos returned to his trailer and observed that it was
     still locked and in an untouched condition. At that time, Matos also observed defendant and
     codefendant walking eastbound with a shopping cart about 40 to 50 feet from his trailer, which
     was parked facing east. Matos recognized defendant and codefendant from the neighborhood
     and knew defendant by his nickname “Ponytail.” Matos then left the parking lot and went to
     work at his nearby mechanic shop.
¶5        About 8:30 that morning, Matos returned to his trailer and observed that the side door was
     broken and swung completely open and the back door was cracked open and bent with the
     padlock and aluminum guardrail hanging from it. Matos ran inside his trailer and discovered
     that nearly all of his property was gone, including his racing parts, aluminum rods, titanium
     pistons, copperhead gaskets, two 16-volt battery chargers, and his telescopic mirror set.
¶6        Matos called John Mandik, a business acquaintance at Service Battery, Inc., which is a
     recycling facility that buys and sells aluminum and copper, located at 2048 West Hubbard
     Street. Matos then went to that location and saw several items of his property, including his
     rods, pistons, copper gaskets, and valve covers. While there, Matos viewed a surveillance
     video recorded at 7:35 that morning, which showed defendant and codefendant bringing
     Matos’s property to the facility. While the surveillance video was played for the court, Matos
     identified defendant and codefendant removing several items of his property from a bag. Later
     in the video, the defendants returned with more of Matos’s property, including his tool chest,
     which contained several pieces of equipment.
¶7        About 10:20 a.m., Matos called his friend, Hector Badillo, who owns a body shop at 1917
     West Lake Street. Badillo told Matos that defendant was trying to sell him Matos’s droplights.
     Matos then went to the body shop and saw Badillo holding defendant down on the floor while


         1
          Codefendant Eugene Harris’s appeal is pending before this court in case No. 1-14-1746. He is not
     a party to this appeal.

                                                   -2-
       codefendant Harris stood near the shop door. Police arrived within minutes, and Matos told
       them that the defendants had broken into his trailer and stolen his property.
¶8         In court, Matos identified photographs of his trailer taken after the burglary. Matos testified
       that he never gave either of the defendants permission to enter his trailer, nor did he give them
       permission to remove any of his property. Matos estimated that more than $6000 worth of tools
       were stolen from his trailer, only some of which was recovered.
¶9         Chicago police officer Johnny Estrada testified that at about 10:30 a.m. on August 30,
       2011, he was on patrol with his partner, Officer Hidalgo, near 1917 West Lake Street when
       Matos waved him down and said someone was being held whom he wanted the police to arrest.
       Officer Estrada entered the body shop and saw defendant being held down on the floor by
       another man. Officer Estrada knew defendant as “Ponytail” from prior encounters in the area.
       Codefendant Harris was standing nearby, calmly watching defendant struggle on the floor.
       Both defendants were arrested and transported to the police station. After being advised of his
       Miranda rights, defendant told Officer Estrada that he “got the stuff off the trailer at the
       Safelight Glass.” Officer Estrada explained that Safelight Glass is located next to the parking
       lot where Matos’s trailer was parked. During a custodial search, Officer Estrada recovered
       from defendant’s back pocket a telescopic mirror used by mechanics to inspect vehicle
       engines.
¶ 10       Chicago police detective Daniel Switalski testified that during his investigation of the
       burglary, he advised defendant of his Miranda rights, at which time defendant initially told
       him that he and Harris had found the items in a dumpster. About two hours later, Detective
       Switalski again spoke with defendant and confronted him with a statement made by
       codefendant Harris. Defendant then admitted that he went behind the trailer and broke the lock
       and that both he and Harris entered the trailer and removed items therein. Defendant further
       stated that if he was the only person who had committed the offense, then he would have all of
       the money instead of just half.
¶ 11       The trial court found the testimony from Matos, Officer Estrada, and Detective Switalski
       credible and found both defendant and codefendant guilty of burglary. The court subsequently
       sentenced defendant to seven years’ imprisonment as a Class X offender based upon his
       criminal history.
¶ 12       On appeal, defendant solely contends that the State failed to prove him guilty beyond a
       reasonable doubt because the trailer that was entered did not constitute a “building” under the
       burglary statute. Defendant argues that a building must be a permanent structure affixed to
       land. He further argues that the storage trailer in this case does not appear on the itemized list
       of structures protected under the burglary statute.
¶ 13       The State responds that the trailer in this case met the definition of a “building” because it
       was immobile, not attached to any type of vehicle, and used to store and shelter goods. The
       State further asserts that defendant’s argument has been rejected by other courts, which have
       found that a wide variety of structures qualify as buildings under the burglary statute, including
       semitrailers, a tent, a car wash, a tool shed, and a telephone booth.
¶ 14       When defendant claims that the evidence is insufficient to sustain his conviction, this court
       must determine whether any rational trier of fact, after viewing the evidence in the light most
       favorable to the State, could have found the elements of the offense proved beyond a
       reasonable doubt. People v. Baskerville, 2012 IL 111056, ¶ 31. This standard applies whether
       the evidence is direct or circumstantial and does not allow this court to substitute its judgment

                                                    -3-
       for that of the fact finder on issues involving witness credibility and the weight of the evidence.
       People v. Jackson, 232 Ill. 2d 246, 280-81 (2009). “Under this standard, all reasonable
       inferences from the evidence must be allowed in favor of the State.” Baskerville, 2012 IL
       111056, ¶ 31.
¶ 15        In a bench trial, the trial court is responsible for determining the credibility of the
       witnesses, weighing the evidence, resolving conflicts in the evidence, and drawing reasonable
       inferences. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009). We will not reverse a
       criminal conviction based upon insufficient evidence unless the evidence is so improbable or
       unsatisfactory that there is reasonable doubt as to defendant’s guilt. People v. Beauchamp, 241
       Ill. 2d 1, 8 (2011).
¶ 16        The offense of burglary is defined in the Criminal Code of 1961 as follows:
                “A person commits burglary when without authority he knowingly enters or without
                authority remains within a building, housetrailer, watercraft, aircraft, motor vehicle as
                defined in The Illinois Vehicle Code, railroad car, or any part thereof, with intent to
                commit therein a felony or theft.” 720 ILCS 5/19-1(a) (West 2010).
       In this case, to prove defendant guilty of burglary, the State was required to show that he
       knowingly and without authority entered a building, specifically a trailer, owned by Alexander
       Matos, located at 401 North Damen Avenue, with the intent to commit therein a theft. Id.
¶ 17        Defendant contends that “a storage trailer is not a ‘building,’ or any other structure covered
       by the burglary statute.” Whether the trailer in this case constituted a building or any other
       enclosure specified in the burglary statute is a question of law that we review de novo. People
       v. Almore, 241 Ill. 2d 387, 394 (2011).
¶ 18        The primary rule of statutory construction is to ascertain and give effect to the intent of the
       legislature. People v. McClure, 218 Ill. 2d 375, 381 (2006). The best indicator of legislative
       intent is the language of the statute, and where possible, the court should give that language its
       plain and ordinary meaning. Id. at 382. When determining the plain meaning of a statute, the
       court considers the subject the statute addresses and the legislature’s purpose in enacting it.
       People v. Lloyd, 2013 IL 113510, ¶ 25. The court must construe a statute as a whole so that no
       part is rendered meaningless or superfluous, and the court should not depart from the language
       of the statute by reading into it limitations, exceptions, or conditions that conflict with the
       intent of the legislature. McClure, 218 Ill. 2d at 382.
¶ 19        Our supreme court has explained that “[t]he purpose of the burglary statute is ‘to protect
       the security and integrity of certain specified enclosures, including motor vehicles.’ ”
       Beauchamp, 241 Ill. 2d at 8 (quoting People v. Steppan, 105 Ill. 2d 310, 317 (1985)). In the
       context of the burglary statute, a “building” has been defined as a structure or edifice designed
       for habitation or for the shelter of property. In re E.S., 93 Ill. App. 3d 171, 172-73 (1981)
       (citing People v. Gillespie, 344 Ill. 290, 294 (1931) (finding that a partially built tool shed
       consisting of a roof and one wall and which was used to store property constituted a building)).
       Other structures that have been found to constitute buildings under the burglary statute include
       a tent (People v. Netznik, 66 Ill. App. 3d 72, 75 (1978)), an open-ended car wash (People v.
       Blair, 52 Ill. 2d 371, 373 (1972)), and a telephone booth (People v. Embry, 12 Ill. App. 3d 332,
       336 (1973)). Further, this court has consistently held that trailers used to store property qualify
       as buildings within the meaning of the burglary statute. See People v. Ruiz, 133 Ill. App. 3d
       1065, 1069 (1985); see also People v. Denton, 312 Ill. App. 3d 1137, 1139 (2000).


                                                    -4-
¶ 20        Defendant nonetheless argues, citing Bruen v. People, 206 Ill. 417, 423 (1903), that the
       trailer in the instant case was not a building within the meaning of the burglary statute because
       it was not a permanent structure in that it was mobile and had only recently been parked in a lot
       the weekend prior to the offense. In 1903, the Bruen court held that a hotel was considered a
       building for the purpose of the burglary statute and defined building as “a fabric or edifice
       constructed for use or convenience; as a house, a church, a shop. It must be permanent, and
       designed for the habitation of men or animals, or the shelter of property.” (Internal quotation
       marks omitted.) Id. The burglary statute, however, was subsequently amended to protect a
       more expansive class of structures—such as aircrafts, motor vehicles, and housetrailers—not
       included in the previous statute. Compare Ill. Rev. Stat. 1903, ch. 38, ¶ 36; Ill. Rev. Stat. 1969,
       ch. 38, ¶ 19-1(a). Although our supreme court in People v. Blair, 52 Ill. 2d 371 (1972), found
       the amended burglary statute to be a codification of pre-existing law, it did not include
       permanence in its construction of the term “building” under the amended statute. Id. at 374
       (defining “building *** as a fabric, structure or edifice, such as a house, church, shop, or the
       like, designed for the habitation of men or animals or for the shelter of property; a structure”
       (internal quotation marks omitted)). In the absence of further direction from the supreme court
       following Blair, this court considered the question of permanence within the meaning of the
       burglary statute in Netznik, 66 Ill. App. 3d at 74. In finding that a tent qualified as a building
       under the statute, we stated:
                “[T]he legislature, by its use of the word ‘building,’ intended to protect the security and
                integrity of a wide variety of structures, all of which are characterized by their nature
                and use as a habitat or shelter. The definitional requirement of permanence can only be
                understood within this context. The mere fact that a tent is ordinarily portable does not
                alter the fact that when the structure is erected and is in use as a habitat or shelter, it
                achieves a degree of permanence regardless of whether such use extends for a single
                night or for a longer period. *** Rather we conclude that the provision was intended to
                secure the person or property of a tent-dweller or camper in the use of his tent to the
                same extent it secures that of an owner in the use of his house, church or shop.” Id. at 75
       We see no reason to depart from our rationale in Netznik in the present case and decline to
       conclude that the trailer’s potential mobility excluded it from protection as a building.
¶ 21        Similarly, in People v. Ruiz, 133 Ill. App. 3d 1065, 1069 (1985), the court found that a
       semitrailer used to store and shelter scrap metal was a building within the meaning of the
       burglary statute. The semitrailer was not connected to a truck while parked on the factory
       premises, and about every three months, when the trailer was full, it was hauled away and
       replaced with an empty trailer. Id. at 1066. In making its finding, the appellate court relied on
       the reasoning in Netznik, which found that by using the word “building,” the legislature
       “ ‘intended to protect the security and integrity of a wide variety of structures, all of which are
       characterized by their nature and use as a habitat or shelter.’ ” Id. at 1068 (quoting Netznik, 66
       Ill. App. 3d at 75). The Ruiz court found that although the use of the semitrailer was temporary,
       it did not detract from its use as a building to shelter property. Id. at 1069.
¶ 22        In People v. Denton, 312 Ill. App. 3d 1137, 1139 (2000), the court found that three parked
       trailers, which were detached from trucks or tractors and were used to store and shelter
       property, constituted buildings within the meaning of the burglary statute. Following the
       reasoning in Ruiz, the court noted that, although the trailers would later be hauled away in the
       course of business, at the time the defendant entered them, they were immobile as they were

                                                    -5-
       not attached to any vehicles. The court held that because the trailers were being used to shelter
       property at the time the defendant entered them, they were “buildings” under the burglary
       statute. Id. Based on the court’s determination that the trailers were buildings, it declined to
       address whether they could also be considered “housetrailers” or “motor vehicles” under the
       burglary statute. Id. at 1139-40.
¶ 23       In this case, similar to the trailers in Ruiz and Denton, Matos’s trailer was used to store and
       shelter property, specifically, thousands of dollars worth of tools and automobile racing
       equipment. The 36-foot trailer was parked in an open parking lot, and photographs of the trailer
       show that it was not connected to any type of truck or tractor. Thus, the trailer was immobile at
       the time defendant and codefendant entered it. The photographs further show that this rather
       large trailer, which can be walked into, resembles the same type of trailer one typically sees
       housing an office on a construction site. Photographs of the inside of the trailer depict
       numerous cabinets and storage areas and show electrical outlets and light switches on the
       walls. Based on the record in this case, we find that Matos’s trailer was a structure that was
       designed and used to shelter property, and therefore, it constituted a “building” within the
       meaning of the burglary statute. Accordingly, the State proved defendant guilty of burglary
       beyond a reasonable doubt.
¶ 24       For these reasons, we affirm the judgment of the circuit court of Cook County.

¶ 25      Affirmed.




                                                    -6-